IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


S.S.,                                       : No. 78 MM 2019
                                            :
                     Respondent             :
                                            :
                                            :
               v.                           :
                                            :
                                            :
C.S.,                                       :
                                            :
                     Petitioner             :


                                       ORDER



PER CURIAM

        AND NOW, this 20th day of August, 2019, the Application for Leave to File In

Forma Pauperis and the Petition for Review are DENIED.